DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            VINCENT JONES,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D15-1528

                             [ July 19, 2017 ]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. 14-4472 CF10A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

    The defendant appeals his conviction and sentence for two counts of
first degree murder and one count of attempted first degree murder. He
raises three issues. First, he argues the trial court erred in denying his
motion for judgment of acquittal. In his second and third issues, he argues
the court erred in sentencing him to a mandatory minimum under the 10-
20-Life statute and in designating him as a habitual felony offender. We
affirm issues one and two, but find merit in his third issue. We therefore
affirm in part, reverse in part, and remand for the trial court to strike the
habitual felony offender designation.

   The defendant’s conviction stems from a shooting incident outside of a
park. The jury found the defendant guilty of two counts of first degree
murder and one count of attempted first degree murder. Both at the
conclusion of the State’s case and after the close of the evidence, the
defendant moved for a judgment of acquittal, arguing the State failed to
prove premeditation. The court denied both motions.

   The court sentenced the defendant to life sentences without parole for
the two counts of first degree murder. Due to his use of a gun, the court
sentenced the defendant to concurrent life sentences under section
775.087(1)(a), Florida Statutes (2016), the “10-20-Life” statute. For the
third count of attempted first degree murder, the court sentenced the
defendant to life with a twenty-year mandatory minimum term. The court
designated the defendant a habitual felony offender on the two counts of
first degree murder.

    In his third issue, the defendant argues that the mandatory life
sentences cannot be enhanced by designating him as a habitual felony
offender under section 775.084(4)(a)1, Florida Statutes (2016). The State
agrees that capital crimes cannot be enhanced under this statute.

  We have de novo review. Willard v. State, 22 So. 3d 864, 864 (Fla. 4th
DCA 2009).

    Capital crimes cannot be enhanced under the plain language of section
775.084(4)(a)1. Parrimon v. State, 644 So. 2d 95, 96 (Fla. 2d DCA 1994).
The highest degree of felony which may be enhanced for a habitual felony
offender is a life felony or a felony of the first degree. § 775.084(4)(a)1,
Florida Statutes (2016). Here, the defendant was convicted of two counts
of first degree murder, which is a capital felony. He cannot be sentenced
as a habitual felony offender for these offenses.

    We therefore affirm his conviction and sentences, but reverse his
designation as a habitual felony offender. We remand with directions to
strike the designation of habitual felony offender for the first degree
murder counts.

   Affirmed in part, reversed in part, and remanded.

TAYLOR and CONNER, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2